Citation Nr: 0909570	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an initial, compensable disability rating 
for left bunion deformity, status-post bunionectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
that denied service connection for a bilateral ankle 
disability and for a low back disability.  The Veteran timely 
appealed.

These matters also came to the Board on appeal from a March 
2006 rating decision that, in pertinent part, granted service 
connection for left bunion deformity evaluated as 0 percent 
(noncompensable) disabling effective February 1986.  The 
Veteran timely appealed for a higher initial disability 
rating.

In April 2008, the Veteran testified during a hearing before 
the undersigned at the RO.  In July 2008, the Board remanded 
the matters for additional development.

In February 2009, the Veteran withdrew his prior request for 
a Board hearing, in writing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's right ankle disability was first 
demonstrated many years after service and is not related to a 
disease or injury during active service, and is not due to or 
aggravated by a service-connected disability.

2.  The evidence supports a link between a currently 
diagnosed left ankle strain and the service-connected left 
bunion deformity.

3.  A chronic low back disability was first demonstrated many 
years after service and is not related to a disease or injury 
during active service, and is not due to or aggravated by a 
service-connected disability.

4.  For the period from February 1, 1986, to April 23, 2006, 
the Veteran's left bunion deformity, status-post 
bunionectomy, had been manifested primarily by slight 
tenderness; neither severe unilateral hallux valgus nor 
moderate residuals of a foot injury have been demonstrated.

5.  For the period from April 24, 2006, and excluding all 
periods where a temporary total disability rating was in 
effect, the Veteran's left bunion deformity, status-post 
bunionectomy has been manifested by complaints of pain, loss 
of dorsiflexion, and dysfunction; a moderately severe foot 
disability has not been demonstrated.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated 
in service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310 (2008).

2.  A left ankle strain is proximately due to, or the result 
of, the Veteran's service-connected left bunion deformity.  
38 U.S.C.A. §5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.310 (2008).

3.  A low back disability was not incurred or aggravated in 
service; and is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

4.  The criteria for an initial, compensable disability 
rating for left bunion deformity, status-post bunionectomy, 
for the period from February 1, 1986, to April 23, 2006, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5280, 5284 (2008).

5.  The criteria for a 10 percent disability rating for left 
bunion deformity, status-post bunionectomy-for the period 
from April 24, 2006, and to exclude all periods when a 
temporary total disability rating is in effect-have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5280, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through March 2006 and July 2008 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for a higher 
initial disability rating assigned following the grant of 
service connection for a left bunion deformity.  Hence, the 
Board has characterized the issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson held that a claim for an 
initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of additional 
evidence submitted in February 2009; hence, no re-
adjudication followed and no supplemental statement of the 
case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

The Veteran contends that service connection for his ankle 
disabilities and for a low back disability is warranted on 
the basis that each of his disabilities is proximately due to 
or a result of his service-connected disabilities.

The Board notes that service connection is in effect for 
bilateral pes planovalgus, evaluated as 20 percent disabling; 
residuals of right hallux valgus, evaluated as 10 percent 
disabling; bilateral chondromalacia, evaluated as 0 percent 
(noncompensable) disabling; and left bunion deformity, 
initially evaluated as 0 percent (noncompensable) disabling.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Ankle Disabilities

Service treatment records contain neither complaints nor 
findings of an ankle disability.

The report of an April 1987 VA examination reveals that the 
Veteran had full range of motion of the ankles in plantar 
flexion and in dorsiflexion.  No ankle disability was shown.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of either ankle on the basis of 
presumptions referable to chronic diseases.

Records show that the Veteran sustained a right ankle 
fracture and underwent internal fixation in October 2001.

The report of a January 2005 VA examination reveals no 
disability of either ankle.

In April 2008, the Veteran testified that his service-
connected foot disabilities were causing strain on his 
ankles.
 
The Veteran underwent a VA examination in November 2008.  He 
reported ankle pain, and use of a brace on the right ankle.  
Diagnoses were post-operative fracture of the right ankle, 
and left ankle strain.  The examiner opined that the right 
ankle fracture was a separate injury, and not related to the 
Veteran's flat feet.  The examiner also opined that the left 
ankle disability was not likely related to the Veteran's flat 
feet, but to a natural-occurring phenomenon or secondarily 
related to the Veteran's bunion surgery.

Right Ankle

The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's right ankle disability 
is proximately due to or the result of service-connected 
disabilities.  There is no positive etiology opinion of 
record supporting the Veteran's claim or challenging the 
conclusions made in the November 2008 opinion.  

Moreover, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of a right ankle 
disability following military service.  Nor is there 
competent evidence linking a right ankle disability with 
injury or disease in service, nor competent evidence 
establishing the onset of the disability in service.  

Because the competent evidence does not link a current 
disability to service or to a service-connected disability, 
the weight of the evidence is against the claim.

Left Ankle

In essence, the evidence reflects that the Veteran has a left 
ankle strain, and that the evidence is in equipoise regarding 
whether there is a link between his left ankle strain and the 
service-connected left bunion deformity, status-post 
bunionectomy.  There is no medical opinion to the contrary.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that the criteria for service connection are met.  

B.  Low Back Disability

Service treatment records include an assessment of low back 
pain secondary to trauma in October 1983.  Examination at 
that time revealed tenderness over the right paraspinous with 
mild spasm.  Subsequently, the Veteran reported having low 
backaches since falling from a 21/2-ton vehicle in July 1984.  
Examination in October 1985 revealed no objective physical or 
radiographic findings of a low back disability.  The Veteran 
complained of back pain following a motor vehicle accident in 
December 1985. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the low back on the basis of 
presumptions referable to chronic diseases.

The report of an April 1987 VA examination reveals that the 
Veteran walked with a normal gait. 

Records, dated in February 2006, reveal that the Veteran 
complained of low back pain off and on for about six months, 
which was worse on the right side.  The assessment was 
occasional, mild musculoskeletal back pain.

In February 2007, the Veteran was treated for low back pain 
and reported a history of remote trauma in service when he 
fell off a truck twice.  Examination revealed mild right 
lumbar paraspinous tenderness and no spasm.  X-rays revealed 
mild scoliosis.  The assessment was chronic low back pain 
with remote history of trauma.

In April 2008, the Veteran testified that while he was taking 
a safe off of a truck in service, he fell and the safe caught 
his side.  He testified that his back has bothered him ever 
since.

The Veteran underwent a VA examination in November 2008.  He 
reported that he had fallen off of a truck in service in the 
1980's.  He reported having back pain since that time.  He 
reported using a back brace and a TENS unit.  Range of motion 
of the lumbar spine was to 45 degrees on flexion, to 10 
degrees on extension, to 10 degrees on right lateral bending 
and to 10 degrees on left lateral bending, and to 10 degrees 
on rotation to the right and left.  Repetitive motion caused 
no change, and flare-ups occurred with use.  The examiner 
noted painful motion, tenderness, and spasms across the 
lumbar spine; sensorimotor examination was normal.  There 
were no incapacitating episodes, and X-rays revealed some 
scoliosis.  The diagnosis was lumbosacral strain.  The 
examiner opined that it is not likely this is related to 
remote injury, but rather a natural occurring phenomenon.  
The examiner commented that an old back injury was noted in 
the claims file in 1983, but that X-rays were all normal.  
The examiner also opined that the lumbosacral strain is not 
likely related to the Veteran's bilateral pes planus or knee 
problems, but more likely a natural occurring phenomenon. 

Here, there is no competent evidence linking a lumbosacral 
strain with injury or disease in service or to a service-
connected disability.  The November 2008 findings were based 
on a review of the record and provide a rationale for the 
findings made.  Hence, the evidence clearly weighs against 
findings that a low back disability had its onset in service, 
or that is proximately due to or the result of service-
connected disabilities.  There is no positive etiology 
opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the November 2008 
examination report.

Because the competent evidence does not link a current 
disability to service or to a service-connected disability, 
the weight of the evidence is against the claim.

III.  Higher Initial Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for left bunion 
deformity, effective February 1986.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe. A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head. 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation. A 20 percent rating requires moderately severe 
residuals. Severe residuals of foot injuries warrant a 30 
percent evaluation. A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

Service treatment records reflect that the Veteran underwent 
a bunionectomy of the left foot in December 1983.  Records 
show complaints of pain and periodic edema in July 1984. 

The report of an April 1987 VA examination reflects that the 
Veteran had difficulty arising on his heels and toes, but 
that he walked with a normal gait.  The examiner noted mild 
bunions on both feet.

The report of an October 1989 VA examination includes a 
finding of bilateral bunions.

On VA examination in January 2005, the examiner noted that 
the left foot showed just a slight bunion that had not been 
corrected.  There was a little bit of soreness and tenderness 
of the metatarsophalangeal joint.  

In February 2006, the Veteran complained of a painful bunion 
on his left foot.  Subsequently, he underwent a bunionectomy 
in April 2006.  X-rays of the left foot revealed interval 
removal of orthopedic pin and staple in the first metatarsal 
bone and first proximal phalanx in October 2006.

Records show that the Veteran complained of a throbbing pain 
in the left foot, status-post hardware removal and revisional 
McBride bunionectomy, in February 2007.  He reportedly was 
still doing exercises with his toe, and reported that the top 
of the toe was numb.  He was doing scar massage, and was 
upset with the position of the toe sitting up.  Range of 
motion of the first metatarsophalangeal joint was limited in 
both plantar flexion and dorsiflexion, with a bony end feel.  
There was pain on palpation to area of tibial sesamoid left.  
The assessment was a residual hallux limitus, secondary to 
sesamoid arthritic changes with bony attachment to proximal 
phalanx.

Records, dated in February 2007, reflect that the Veteran 
underwent scar revision and a lengthening of the tendon to 
remove the elevation of the toe, and physical therapy.  In 
March 2007, it was reported that the Veteran had decreased 
foot pain with increased range of motion of the first digit.  

In April 2008, the Veteran testified that he had surgery 
three times on his left toe, and that the toe was still 
elevated.

Records show that the Veteran was treated for toe pain in May 
2008.  During a podiatry consultation in June 2008, the 
Veteran complained that the toe did not approach the ground 
and the toe rubbed against his shoe.  He admitted to numbness 
on the left big toe.  Neurological evaluation revealed 
diminished dull/sharp touch sensation medial and distal to 
the incision site of the left foot.  A linear scar was noted 
on the dorsum left hallux metatarsophalangeal joint.  Upon 
weight bearing, the left hallux did not contact the ground.  
Range of motion at first metatarsophalangeal joint was 
decreased with mild pain.  Modifications were made to the 
Veteran's left shoe insert.

In August 2008, the Veteran underwent an arthrodesis 
procedure to fuse the first metatarsophalangeal joint in an 
attempt to get the toe to approach the ground, as well as for 
pain relief.
  
In this case, prior to the bunionectomy on April 24, 2006, 
the Veteran's left bunion deformity has been manifested 
primarily by slight tenderness.  The symptoms have not met 
the criteria for an initial, compensable disability rating at 
any time prior to April 2006.  Severe unilateral hallux 
valgus or moderate residuals of foot injury have not been 
shown.

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the Veteran's 
claim prior to April 24, 2006.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).

Following the April 2006, the Veteran's left bunion 
deformity, status-post bunionectomy, has been manifested by 
complaints of pain, loss of dorsiflexion, and some 
dysfunction.  These symptoms meet the criteria for a 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, on the basis of operated hallux valgus.  
While the metatarsal head has not been resected, the 
disability is symptomatic and results in some dysfunction 
warranting a minimal compensable evaluation.  Accordingly, 
staged rating, pursuant to Fenderson, supra, is applicable.

Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the Veteran's statements to the 
effect that he has functional impairment in his left great 
toe from pain that interferes with his ability to stand and 
walk.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

There is no indication that the Veteran's left bunion 
deformity, status-post bunionectomy, constitutes a moderately 
severe foot disability to warrant a disability rating in 
excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21.  Nor does the 
evidence reflect that any scar is symptomatic.  38 C.F.R. 
§ 4.118; Diagnostic Code 7801-7805 (2008).

Moreover, there is no showing that the Veteran's service-
connected left bunion deformity, status-post bunionectomy, 
has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle strain is granted.

Service connection for a low back disability is denied.

An initial, compensable rating for left bunion deformity, 
status-post bunionectomy, for the period from February 1, 
1986, to April 23, 2006, is denied.

A 10 percent disability rating for left bunion deformity, 
status-post bunionectomy, for the period from April 24, 2006, 
is granted, subject to the pertinent legal authority 
governing the payment of monetary awards.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


